Shulman, Judge.
Appellants were convicted by a jury of the offense of armed robbery. They enumerated error on the general grounds only. There was more than sufficient evidence to support the verdict.
1. The question of proper identification of the appellants was sufficiently laid to rest by the testimony of the victim. "Q. Is there any question in your mind today about your identification, and this is a very serious matter. Is there any question at all about your identification of these men? Are they the ones who robbed you? A. They are the ones that robbed me.” See Gordon v. State, 148 Ga. App. 366.
2. This case is controlled by the "any evidence” rule. Franklin v. State, 136 Ga. App. 47 (1) (220 SE2d 60), "As to the general grounds, this court is bound by the 'any evidence’ rule and must accept the state’s version of the evidence, as was done by the jury and the trial judge.” See also Ridley v. State, 236 Ga. 147 (1) (223 SE2d 131).

Judgment affirmed.


Deen, C. J., and McMurray, J., concur.